DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
 Response to Amendment
	The Examiner acknowledges the amending of claims 1, 3, 5-7, 9, 10 and 15.
Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.
The Applicant has argued Blanchette would be rendered unsatisfactory for its intended use if modified in view of Lowder as suggested by the Examiner as Lowder teaches modifying the burst envelope with the high frequency component while Blanchette  selects a stored pulse profile…which is not formed by modifying the trigger client signal with the feedback signal (Remarks, pg.8), the combination therefore being un-obvious.
The Applicant has not distinctly stated why the modification outlined by the Examiner would render the Blanchette reference unsatisfactory for its intended use.
The Examiner notes that Blanchette is found to teach compensating the optical input signal to the optical amplifier to account for unevenness in the amplifier output (fig.1 vs. fig.2/3) based on the gain characteristics of the amplifier (abstract). The system/method involves a client trigger initiating 
The Applicant has further argued the Blanchette does not disclose the compensation signal to be based on the time interval.
As noted above, Blanchette demonstrates compensation based on the signal timing (fig.7a) and when modified by Lowder, provides for the separated compensation signal.
The Applicant has argued Blanchette “has different pulse amplitudes and waveforms for different pulse repetition rates” and does not teach compensating a pulse shape with a compensation signal.
The Examiner notes that the different pulse rates represent different timings. The different pulse rates of different timings are shown in fig.7a to be effectively scaled based on the timing .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 outlines the driver control signal to be shaped based on the compensation signal which is based on the time interval. Claim 9, depending from claim 1, does not appear to add further limitation to this method.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchette et al. (US 2013/0183046) in view of Lowder et al. (US 2017/0187160).
With respect to claim 1, Blanchette teaches a method for producing laser pulses of an excitation laser (fig.2/3 seed with or without incorporated modulator), the method comprising: receiving an actuation signal or a laser pulse (fig.2/3 #236), producing a control signal taking into account a time interval of an actuation time of the actuation signal or the laser pulse with respect to an actuation time of a previously received actuation signal or a previous laser pulse ([0028, 38, 40, 54]), and controlling the excitation laser based on the control signal (fig.2/3 #238/332), wherein producing the control signal comprises compensating for a pulse shape determined based on the time interval ([0039-41]). Blanchette does not specify the control signal is for controlling a stand-alone driver or the compensation to be made up of a separate compensation signal. Lowder teaches a related seed/modulator input to an amplifier with control (fig.2) that includes a first pulse signal source (fig.4 #414) being combined with a 
With respect to claim 2, Blanchette, as modified, teaches the driver control signal is produced taking into account properties of an optical amplifier controlled by the excitation laser ([0028, 38, 40] based on amp gain recovery timing). 
With respect to claim 3, Blanchette, as modified, teaches the method outlined above including the control signal to be produced by a digitally encoded pulse shape signal depending on the time interval ([0048, 49, 28]) which is then converted into an analog signal (fig.5 #530). Note that the combination then provides the digital compensation signal (claim 1 motivated to be a part of the control which is digital), the control signal then being produced by compensating (combining/multiplying) the digital pulse shape with the digital compensation signal to produce the driver control.
With respect to claim 4, Blanchette teaches reading the digitally encoded compensation signal in accordance with the time interval from a compensation signal store (fig.5 memory).
With respect to claim 6, Blanchette teaches resetting the compensation signal at the end of the produced pulse shape ([0038] each pulse timing adjusted for).

With respect to claim 8, Blanchette, as modified, teaches the method outlined above and what appears to be a compensation signal that is a time-dependent factor in the range 0 < factor < 1 (fig.7a approximate 0-1 scaling based on rate, [0056]). Blanchette does not explicitly state the apparent scaling is 0-1. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the approximate 0-1 scaling of Blanchette to be a definitive 0-1 scaling as a means of optimizing the signal output to the driver for further signal conditioning (see MPEP 2144.05 II A/B). 
With respect to claim 9, Blanchette teaches the time interval is determined and, taking into account the determined time interval, a driver control signal shape of the driver control signal is determined (fig.2 #238).
With respect to claim 10, Blanchette teaches a device for producing a driver control signal for controlling a driver that controls an excitation laser (fig.2/5), the device comprising: an actuation signal input configured to receive an actuation signal (fig.5 #542), a driver signal output (fig.5 #544), a pulse shape store connected to the actuation signal input and configured to provide a pulse shape (fig.5 #520, [0048-49]) and generating an output to the driver (fig.2). Blanchette further appears to teach a compensation establishment means determined based on a time interval of an actuation time of the 
With respect to claim 12, Blanchette teaches the compensation signal establishment means comprises a compensation signal store (fig.5 memory, necessary to provide the scaling outlined in claim 10 above and seen in fig.7a).
Claim 13 is rejected for the same reasons outlined in the rejection of claim 10 above.
With respect to claim 15, Blanchette and Lowder teach the device outlined in claim 10 above including a laser (fig.2) that has an excitation laser (fig.2 seed).

Claims 5, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchette in view of Lowder and Desbiens et al. (US 2014/0218791).
With respect to claims 5 and 11, Blanchette and Lowder teach the device/method outline d above, including the importance of timing to the amplifier input (Blanchette, [0028, 38, 40, 54]) and resetting of the compensation after each pulse ([0038] each pulse timing adjusted for). Blanchette does 
With respect to claim 14, Blanchette, as modified, teaches the device outlined above, including resetting of the compensation after each pulse ([0038] each pulse timing adjusted for), but does not teach the compensation signal establishment means comprises a resettable counter and, depending on the counter, a compensation signal is read from the compensation signal store. Desbiens further teaches use of a counter associated with the trigger (fig.11b [0107]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of such a counter as taught by Desbiens in the compensation portion of the system of Blanchette in order to have a precise means of time controlling the compensation (Desbiens, [0107]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190305508 and 2012/0320450 teach controlling the seed input to balance the amplifier response.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828